DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
Response to Amendment
The Amendment filed 3/29/21 has been entered.  Claims 41, 42, 44, 46, 47, 53, 55, 61, 86, 87, 90, 102, 117, 124, 130, and 137 are amended.  Claims 41- 59, 61-67, 86, 87, 90-113, and 116-142 are pending.  Claims 62-67, 94, 99, 100, 106, 111, and 112 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 41- 59, 61, 86, 87, 90- 93, 95- 98, 101- 105, 107- 110, 113 and 116-142 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/26/21, with respect to the rejection(s) of claim(s) under 35 USC 102(a)(1) as being anticipated by Walsh have been fully considered and are persuasive because Walsh does not disclose the newly added claim limitations regarding a single open helical strand in direct contact with a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 116 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 116 recites the limitation "the damping member" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41- 43, 90- 93, 95, 98, 101- 105, 107, 110, 113 and 116 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Giles et al. (US Pub. No. 2006/0052866 A1).
Regarding claim 41, Giles discloses a dementia treatment and/or slowing device comprising:
a damping member (6, 6”) (Figs. 3- 13) having a low-profile state (P. [0104] - - minimally invasive thoracoscopic technique indicates a low-profile delivery state) and a deployed state (Fig. 12), wherein, in the deployed state (Fig. 12), the damping member (6, 6”) has a first end, a second end opposite the first end along a longitudinal axis of the damping member, and a single open helical strand extending from the first end to the second end (See Fig. 12) (P. [0092]), the damping member (6, 6”) further comprising an outer surface and an inner surface that is undulating in a longitudinal direction (Ps. [0004], [0082], [0092]- - expansion and recoil in pulsating manner is interpreted as undulating in a longitudinal direction), and wherein the sidewall is configured to be positioned in direct contact with a blood vessel wall (2) (Figs. 1- 4, 11- 13) to absorb pulsatile energy transmitted by blood flowing through the blood vessel, wherein a longitudinal distance between first and second ends of the device remain generally constant during the increase and a decrease in pulse pressure (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 42, Giles discloses a dementia treatment and/or slowing device comprising:
an elastic member (6, 6”) (Figs. 3- 13) (P. [0042]) having a low-profile state for delivery (P. [0104] - - minimally invasive thoracoscopic technique indicates a low-profile delivery state) to a treatment site at a blood vessel wall (2) (Figs. 1- 4, 11- 13) and a deployed state (Fig. 12), wherein, in the deployed state (Fig. 12), the entire elastic member (6, 6”) has an inner surface, an outer surface, and a pre-set helical configuration, the elastic member being configured to directly abut an arterial wall (2) (Figs. 1- 4, 11- 13) and form a generally tubular structure having an inner diameter, an outer diameter, an outer surface, and an undulating inner surface, and
wherein at least one of the outer diameter and the inner diameter increases and decreases in response to an increase and a decrease in pulse pressure within the blood vessel, respectively;
wherein a longitudinal distance between first and second ends of the device remain generally constant during the increase and the decrease in pulse pressure (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 43, Giles further discloses wherein the outer surface has a generally cylindrical shape (See Fig. 12).
Regarding claim 90, Giles discloses a dementia treatment and/or slowing device comprising:
a damping member (6, 6”) (Figs. 3- 13) having a pre-set helical configuration (See Fig. 12) comprising;
a deformable, generally tubular sidewall arranged as a continuous helix from a first end to a second end of the damping member (6, 6”) and having an outer surface and an inner surface that undulates in a longitudinal direction (Ps. [0004], [0082], [0092]- - expansion and recoil in pulsating manner is interpreted as undulating in a longitudinal direction), and wherein the sidewall is configured to be positioned in direct contact with a blood vessel wall to absorb pulsatile energy transmitted by blood flowing through the blood vessel;
wherein the outer surface has a generally cylindrical shape (See Fig. 12);
further wherein a longitudinal distance between a first end and a second end of the device remain generally constant during absorption of pulsatile energy (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 91, Giles further discloses wherein the damping member (6, 6”) has a low profile state (P. [0104] - - minimally invasive thoracoscopic technique indicates a low-profile delivery state) and a deployed state (Fig. 12).
Regarding claim 92, Giles further discloses wherein the damping member (6, 6”) is configured to be positioned in apposition with at least one of a left common carotid artery, a right common carotid artery, and a brachiocephalic artery (See Fig. 12) (Ps. [0025]- [0026], [0092]).
Regarding claim 93, Giles further discloses wherein the damping member (6, 6”) is configured to be positioned in apposition with an ascending aorta (See Fig. 12) (P. [0026]).
Regarding claim 95, Giles further discloses wherein the damping member (6, 6”) is configured to be positioned in apposition with an outer surface of the blood vessel wall (2) (See Fig. 12).
Regarding claim 98, Giles further discloses wherein the outer surface has an undulating shape (Ps. [0004], [0082], [0092]- - expansion and recoil in pulsating manner is interpreted as undulating in a longitudinal direction; [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 101, Giles further discloses when the damping member (6, 6”) is positioned adjacent the blood vessel wall (2), the damping member (6, 6”) does not constrain the diameter of the blood vessel wall (2) (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate 
Regarding claim 102, Giles discloses a dementia treatment and/or slowing device, comprising:
an elastic member (6, 6”) (Figs. 3- 13) (P. [0042]) having a first end, a second end opposite the first end along a longitudinal axis of the elastic member, and a continuous helical portion extending from the first end to the second end, the elastic member (6, 6”) configured to directly abut an arterial wall of a blood vessel (2) (Figs. 1- 4, 11- 13) and form a generally tubular structure having an inner diameter, an outer diameter, an outer surface, and an undulating inner surface (Ps. [0004], [0082], [0092]- - expansion and recoil in pulsating manner is interpreted as undulating in a longitudinal direction),
wherein at least one of the outer diameter and the inner diameter increases and decreases in response to an increase and a decrease in pulse pressure within the blood vessel, respectively,
wherein the outer surface has a generally cylindrical shape (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 103, Giles further discloses wherein the elastic member (6, 6”) has a low-profile state for delivery (P. [0104] - - minimally invasive thoracoscopic 
Regarding claim 104, Giles further discloses wherein the elastic member (6, 6”) is configured to be positioned in apposition with at least one of a left common carotid artery, a right common carotid artery, and a brachiocephalic artery (See Fig. 12) (Ps. [0025]- [0026], [0092]).
Regarding claim 105, Giles further discloses wherein the elastic member (6, 6”) is configured to be positioned in apposition with an ascending aorta (See Fig. 12) (P. [0026]).
Regarding claim 107, Giles further discloses wherein the elastic member (6, 6”) is configured to be positioned in apposition with an outer surface of the blood vessel wall (2) (See Fig. 12).
Regarding claim 110, Giles further discloses wherein the outer surface has an undulating shape (Ps. [0004], [0082], [0092]- - expansion and recoil in pulsating manner is interpreted as undulating in a longitudinal direction; [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Regarding claim 113, Giles further discloses wherein, when the elastic member (6, 6”) is positioned adjacent the blood vessel wall (2), the elastic member (6, 6”) does not constrain a diameter of the blood vessel wall (2) (Ps. [0042], [0079], [0092] 
Regarding claim 116 in light of 35 U.S.C. 112(b) rejection above, Giles further discloses wherein the damping member or elastic member (6, 6”) has a first, lesser outer diameter when in the low-profile state (P. [0104] - - minimally invasive thoracoscopic technique indicates a low-profile delivery state) and a second, greater diameter when in the deployed state (See Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (US Pub. No. 2006/0052866 A1) in view of Luciano et al. (US Pub. No. 2009/0177279 A1).  
Regarding claim 61, Giles discloses a method of treating or slowing the effects of dementia, comprising:
positioning a damping device (6, 6”) (Figs. 3- 13) having a an open single-helix configuration (See Fig. 12) in direct contact with a wall of an artery (2) (Figs. 1- 4, 11- 13) and that delivers blood to the brain (Ps. [0025]- [0026], [0092]), the damping device 
in response to a pulse pressure wave in blood flowing through the artery (2), a contour of at least one of the inner surface and the outer surface changes in the open single-helix configuration;
wherein a longitudinal distance between a first end and a second end of the damping device remain generally constant during the contour change of the inner surface and/or the outer surface (Ps. [0042], [0079], [0092] - - similarly to applicant’s invention, Giles’ elastic membrane is made of a stretchable material, such as an elastic polymer that stretches to radially expand and accommodate a pulse wave, thereby absorbing some of the energy transmitted with the pulse wave and reducing the stress on the arterial wall (See applicant’s Specification P. [0067])).
Giles does not specifically disclose using the above method for treating or slowing the effects of dementia.  However, Luciano teaches that methods that treat or slow the effects of poorly dampened arterial blood pulsations that reach the brain, also necessarily treat or slow the effects of dementia (P. [0005]; abstract; [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to  use the method of Giles, which includes damping arterial blood pulsations, to treat or slow the effects of dementia since, according to the teachings of Luciano, it is known that treating or slowing the effects of poorly dampened arterial blood pulsations that reach the brain slows the effects of dementia by treating one of the underlying causes of dementia (i.e., decreased intracranial compliance; [0002]).
Allowable Subject Matter
Claims 96- 97 and 108- 109 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 96 and 108, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the inner diameter increases in an axial direction and then decreases in the axial direction.
Regarding claims 97 and 109, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a cross-sectional area of the device decreases in a longitudinal direction then increases in the longitudinal direction.
Reasons for Allowance
Claims 44- 59, 86, 87, and 117- 142 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 44, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, when a pulse wave traveling through the artery applies a stress at a first axial location along a length of the tubular structure, at least a portion of the abating substance moves away from the first location and to a second axial location positioned along the length of the tubular structure.  
Newman (US Pat. No. 4,881,939) discloses a damping member (12) (Fig. 3) including an abating substance (Col. 3, l. 33- 35 - - air or an isotonic liquid) wherein, 
Regarding claim 53, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a wavefront traveling through the length of the artery redistributes at least a portion of the fluid particles along a length of the damping member such that a first inner diameter of the damping member increases at a first axial location along the damping member that is aligned with the wavefront, while a second inner diameter of the damping member at a second axial location along the damping member decreases.
Regarding claim 86, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, in response to a pulse wave traveling through blood in the artery, redistributing at least a portion of the abating substance along a length of the damping member, thereby attenuating at least some energy of the pulse wave in the blood.
Regarding claim 87, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, moving a portion of the fluid particles away from an axial location along the damping member that is aligned with a wavefront of a pulse wave traveling through the blood in the artery, thereby increasing an inner diameter of the damping member.
Regarding claim 117, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, when a pulse wave traveling through the artery applies a stress at a first axial location along a length of the tubular structure, at least a portion of the abating substance moves away from the first axial location to a second axial location along the length of the tubular structure.
Regarding 130, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the fluid particles are generally non-compressible and move axially along at least a portion of a length of the damping member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771